Interim Decision #2346

MATTER OF LOPEZ
In Deportation Proceedings
A-12198436
Decided by Board February 20, 1975
(1) Service charged

respondent was deportable under section 241(a)(11) of the Immigration and Nationality Act. Respondent admitted alienage and identity. 'The Service

offered into evidence copies of an information and of a judgment and commitment
relating to conviction for possession of marijuana in violation of 21 U.S.C. 844(a), of an
individual with same name as respondent. The documents were certified to be true
copies of the original, and bore the signature of the deputy clerk of court, and the raised
seal of the court. This certification complies with the requirements of 8 CFR 287.6
(2)The identity of names between respondent and the person whose record Of conviction
was introduced into evidence permit an inference to be drawn that the documents
related to the respondent. Respondent did not attempt to show the record of conviction
did not relate to him. Thus, the evidence of deportability is clear, convincing, and
unequivocal and the decision of the immigration judge is correct
CIIAnGIS:
Order: Act of 1952—Section 241(a)(11) [8 U.S.C. 1251(a)(11)]—Convinced of violation of
law; to wit: Title 21 U.S.C. 844(a), possession of marijuana.
SERVICE:
Paul C. Vincent
Appellate Thal Attorney

ON BEHALF OF

ON BEHALF OF RESPONDENT;

Juan Rocha, Jr., Esquire
1028 Connecticut Ave., N.W.
#1007
Washington, D.C. 20036
Attorney of record:
Luis M. Segura, Esquire
712 San Antonio Savings Bldg.
San Antonio, Texas 78205

The alien respondent has appealed from the September 17, 1973
decision of an immigration judge which ordered the respondent deported from the United States. The appeal will be dismissed.
The respondent is a native and citizen of Mexico who was admitted to
the United States as an immigrant in 1961. The Service alleges that the
respondent is deportable under section 241(a)(11) of the Immigration
.

and Nationality Act as an alien who has been convictd of a crime relating

to the illicit possession of marijuana.
183

Interim Decision #2346
During the course of the hearing, the respondent conceded all the
factual allegations in the order to show cause except the allegation
relating to the conviction. As to this allegation, the respondent asserted
a Fifth Amendment privilege against self-incrimination.
The Service offered into evidence copies of an information and of a
judgment and committment relating to the conviction, for possession of
marijuana in violation of 21 U.S.C. 844(a), of an individual with the same
name as the :respondent. Counsel for the respondent objected to the
introduction of these two items of proof on the ground that the Service
had not laid the proper foundation for their admission into evidence. On
appeal, counsel specifically challenges the manner in which the documents were aithenticated.
The certification appearing on each of the documents reads "A true
copy of the original, I certify." This is followed by the signature of the
deputy clerk of the court. Each document also bears the "raised seal" of
the court embossed upon the certification. We hold that this certification
complies with the requirements of 8 CFR 287.6.
Counsel errs in contending that Rule 44 of the Federal Rules of Civil
Procedure governs the manner in which official records must be proved
in deportation proceedings. Matter of McNeil, 11 I. & N. Dec. 378, 384
(A.G. 1965). Moreover, we have held that a copy of a record of conviction arising out of a criminal action in a court in the United States is
admissible in the absence of a specific certification by the clerk of the

court that he is the custodian of the records. See Matter of Gutnick, 13
I. & N. Dec. 412, 416 (BIA 1969). The clerk of a court in the United
States may be presumed to be the legal custodian of the records in his
office. See Mcroon v. INS, 364 F.2d 982, 984 (C.A. 8, 1966).
Counsel does not allege that these records relate to someone other
than the respondent. Their admission into evidence was proper. Cf.
United States v. Merrick, 464 F.2d 1087 (C.A. 10, 1972), cert. denied,

(1972).
The identity of names between the respondent and the person whose

409 U.S. 1023

record of conviction appears in evidence permits the inference to be
drawn that the conviction relates to the respondent. The respondent has

made no attempt to show that this conviction does not relate to him. We
find that the evidence of deportability is clear, convincing and unequivocal. See Matter of Cheung, 13 I. & N. Dec. 794 (BIA 1971).
The decision of the immigration judge was correct.
ORDER: The appeal is dismissed.

184

